Title: From George Washington to Elizabeth Willing Powel, 6 March 1797
From: Washington, George
To: Powel, Elizabeth Willing



My dear Madam,
Monday 6th of March 1797.

My Coach horses, having performed (faithfully & well) all the duties I have required of them, they are sent to you, agreeably to my promise; hoping they will be as serviceable to whomsoever they are committed, as they have been to me; and it is my wish that they may meet with a continuance of their former kind usage.
As every moment of our time while we remain in this City, will be closely employed in packing up; and as taking formal leave is not among the most pleasant circumstances of one’s life, we embrace this mode of bidding you adieu, until we shall have the pleasure of seeing you at Mount Vernon; which we hope for and shall expect.
In this farewell, I am cordially [joined] by Mrs Washington and Nelly Custis, who, with me, entreat you to be assured of the great esteem, and affectionate regard we bear you. To add anything more particular, as it respects myself, would be unnecessary; and therefore I shall conclude with wishing that you may be perfectly happy, and that I have the honor to be Your most Obedt—obliged—and Very Hble Servant

Go: Washington

